Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Newly submitted claims 35-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 35-40 are directed to a method which only comprises assaying a biological sample from a subject to detect levels of at least two lipid analytes selected from those listed in Table 1 of the specification. However, original claims 1-4, 13-16, 22 and 27-30, and new claims 31-34 are directed to methods of stratifying a subject as vulnerable or non-vulnerable to plaque rupture or stratifying a subject with respect to heart disease, and when the test subject is indicated as being vulnerable to plaque rupture or as having heart disease, treating the subject with a lipid lowering treatment or changing a treatment of the subject with a lipid-lowering treatment. New claims 35-40 do not recite any stratification of a subject with respect to either vulnerability to plaque rupture or heart disease, and do not recite any treatment steps comprising administering a lipid-lowering treatment or therapy to a subject.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 13-16, 22 and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,110,086 in view of Serebruany. Claim 1-7 of U.S. Patent No. 9,110,086 recite a method of stratifying a subject with regards to being vulnerable or non-vulnerable to plaque rupture and treating the subject with a therapeutic or behavioral treatment when the subject is determined to be vulnerable to plaque rupture comprising determining levels of at least two lipid analytes in a sample obtained from the subject, wherein the at least two lipid analytes comprise levels of at least two, four, six, eight or sixteen lipid analytes selected from non-modified lipid analytes listed in Table 1 of the instant specification, such as Cer 18:1, Cer 18:0, LPC 14:0, LPC 16:1, PC 24:0, etc. (see claims 4-6 in U.S. 9,110,086), comparing the measured levels of the at least two lipid analytes in the subject with control levels of the at least two lipid analytes measured in a sample obtained from a control subject either being vulnerable or non-vulnerable (i.e. healthy) to plaque rupture, wherein a difference between the at least two lipid analytes measured in the test subject and the at least two lipid analytes measured in the control subject identifies the subject as being vulnerable or non-vulnerable to plaque rupture, and treating the subject with a therapeutic or behavioral treatment when the subject is determined to be vulnerable to plaque rupture. The claims of U.S. Patent no. 9,110,086 fail to recite that the therapeutic treatment administered to the subject is the administration of a lipid-lowering treatment to the subject, such as the administration of a statin to the vulnerable subject. 
Serebruany teaches that a known treatment for vascular disorders in a subject, including heart disease, comprises the administration of a lipid-lowering drug to the subject having a vascular disorder, such as the administration of a statin to the subject. See paragraph 0011 in Serebruany. 
Based upon the combination of claims 1-7 in U.S. Patent no. 9,110,086 and Serebruany, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to administer a lipid-lowering treatment to the subject recited in the claims of U.S. Patent no. 9,110,086 as the therapeutic treatment of the subject since Serebruany teaches that the administration of a lipid-lowering drug, such as a statin, to a subject is a common way in which to treat a vascular disorder in the subject, and the possibility of plaque rupture in a subject comprises a vascular disorder. With regards to claims 14-16, 22, 28, 30, 32 and 34, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the method recited in claims 1-7 of U.S. Patent no. 9,110,086 for stratifying and treating heart disease in a subject since the plaque rupture detected and treated in the claims of U.S. Patent no. 9,110,086 leads to different forms of heart disease, such as coronary artery disease and coronary blockages, which in turn lead to conditions such as thrombosis, heart attacks, myocardial infarction, and strokes. With regards to claims 13 and 22, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to also determine other risk factors for coronary artery disease in the method recited in claims 1-7 of U.S. Patent no. 9,110,086 in addition to the lipid analytes measured since these other risk factors are known to indicate the possibility of vascular disorders in a subject and can provide an additional confirmation of either vulnerability to plaque rupture or heart disease in the subject analyzed in the method. With regards to claims 27-28, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to measure the lipid analytes recited in claims 1-7 of U.S. Patent no. 9,110,086 in a blood, serum or plasma sample obtained from the subject since each of blood, serum and plasma are known to contain lipid analytes therein. 
Claims 1-4, 13-16, 22 and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,255,935 in view of Serebruany (US 2005/0215618). For a teaching of Serebruany, see previous paragraphs in this Office action.
Claim 1-11 of U.S. Patent No. 9,255,935 recite a method of treating a subject suspected of being vulnerable or non-vulnerable to plaque rupture comprising determining levels of at least two lipid analytes in a sample obtained from the subject, wherein the at least two lipid analytes comprise levels of at least 2, 3, 4, 5, 6, 7….16 lipid analytes selected from non-modified lipid analytes listed in Table 1 of the instant specification, such as APC 32:1, APC 32:0, APC 34:2, Cer 18:1, Cer 18:0, LPC 14:0, LPC 16:1, PC 24:0, etc. (see claims 1, 4, 7 and 10 in U.S. 9,255,935), comparing the measured levels of the at least two lipid analytes in the subject with control levels of the at least two lipid analytes measured in a sample obtained from a control subject either being vulnerable or non-vulnerable (i.e. healthy) to plaque rupture, wherein a difference between the at least two lipid analytes measured in the test subject and the at least two lipid analytes measured in the control subject identifies the subject as being vulnerable or non-vulnerable to plaque rupture, and treating the subject with a therapeutic or behavioral treatment when the subject is determined to be vulnerable to plaque rupture. The claims of U.S. Patent 9,255,935 also recite determining other risk factors associated with plaque rupture, such as age, sex, smoker, diabetes, hypertension, coronary heart disease, etc. (see claims 5 and 11 in U.S. Patent 9,255,935). The claims of U.S. Patent no. 9,255,935 fail to recite that the therapeutic treatment administered to the subject is the administration of a lipid-lowering treatment to the subject, such as the administration of a statin to the vulnerable subject. 
Based upon the combination of claims 1-11 in U.S. Patent no. 9,255,935 and Serebruany, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to administer a lipid-lowering treatment to the subject recited in the claims of U.S. Patent no. 9,255,935 as the therapeutic treatment of the subject since Serebruany teaches that the administration of a lipid-lowering drug, such as a statin, to a subject is a common way in which to treat a vascular disorder in the subject, and the possibility of plaque rupture in a subject comprises a vascular disorder. With regards to claims 14-16, 22, 28, 30, 32 and 34, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the method recited in claims 1-11 of U.S. Patent no. 9,255,935 for stratifying and treating heart disease in a subject since the plaque rupture detected and treated in the claims of U.S. Patent no. 9,255,935 leads to different forms of heart disease, such as coronary artery disease and coronary blockages, which in turn lead to conditions such as thrombosis, heart attacks, myocardial infarction, and strokes. With regards to claims 27-28, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to measure the lipid analytes recited in claims 1-11 of U.S. Patent no. 9,255,935 in a blood, serum or plasma sample obtained from the subject since each of blood, serum and plasma are known to contain lipid analytes therein. 
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-4, 13-16, 22 and 27-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adourian et al (WO 2008/118413, submitted in the IDS filed on April 9, 2019) in view of Serebruany (US 2005/0215618). For a teaching of Serebruany, see previous paragraphs in this Office action. 
Adourian et al teach of a method for stratifying a subject with respect to coronary artery disease and subsequently treating the subject who is indicated as having coronary artery disease. Adourian et al teach that coronary artery disease is also referred to as coronary heart disease or heart disease. Thus, Adourian et al teach of a method for stratifying a subject with respect to heart disease and subsequently treating the subject who is indicated as having heart disease. Adourian et al teach that in coronary heart disease, the arteries become blocked or clogged with materials (i.e. known as stenosis) that can lead to an acute coronary event (i.e. angina, heart attack, myocardial infarction, etc.). The method taught by Adourian et al comprises measuring levels of at least two lipid markers in a sample obtained from a subject, such as a blood, serum or plasma sample (claims 27-28). The at least two lipid markers measured in the method comprise C32:1 phosphatidylcholine, C36:2 phosphatidylcholine, C32:2 phosphatidylcholine, C18:2 lysophosphatidylcholine, C36:3 phosphatidylcholine, and C34:3 phosphatidylcholine, which are all non-modified lipid analytes listed in Table 1 of the instant specification. The lipid markers can be measured by mass spectroscopy and chromatography in the method, such as by electrospray ionization mass spectrometry. Adourian et al teach that the measured levels of the at least two lipid markers are compared to the at least two lipid markers measured in a standard sample, wherein the standard sample comprises a sample obtained from either a normal, healthy person or a person known to have coronary heart/artery disease. A difference between the at least two lipid markers measured in the subject and the at least two lipid markers measured in the standard sample indicates either the presence or absence of coronary heart/artery disease in the subject. Adourian et al teach that the results of the method can be used by a medical professional to begin treatment of the subject who is indicated as having coronary heart/artery disease, such as a treatment with a drug or other therapy. See paragraphs 0002-003, 0006, 0008-0010, 0012, 0026-0030, 0050-0051, Table 0 and Table 1, and the claims in Adourian et al. Adourian et al fail to teach that the treatment administered to the subject who is determined to have heart disease in the method is the administration of a lipid-lowering treatment to the subject, such as the administration of a statin to the subject. Adourian et al also fail to teach that the method can be used to stratify a subject with respect to being vulnerable or non-vulnerable to plaque rupture, and subsequently treating the subject determined to be vulnerable to plaque rupture. 
	Based upon the combination of Adourian et al and Serebruany, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to administer a lipid-lowering treatment to the subject analyzed in the method taught by Adourian et al as the therapeutic treatment of the subject since Serebruany teaches that the administration of a lipid-lowering drug, such as a statin, to a subject is a common way in which to treat a vascular disorder in the subject, and the coronary heart/artery disease determined in the subject taught by Adourian et al is a vascular disorder. It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the method taught by Adourian et al to stratify a subject with respect to being vulnerable or non-vulnerable to plaque rupture, and subsequently treating the subject determined to be vulnerable to plaque rupture since vulnerable plaques at risk of rupturing within the arterial walls of a subject contribute to the coronary heart/artery disease diagnosed and treated in the method taught by Adourian et al because these vulnerable plaques cause stenosis or a narrowing of the arteries, which characterizes coronary heart/artery disease, and can lead to an acute coronary event such as angina or a heart attack. With regards to claims 13 and 22, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to also determine other risk factors for coronary heart/artery disease in the method taught by Adourian et al in addition to the lipid markers measured since these other risk factors are known to indicate the possibility of vascular disorders in a subject, such as coronary heart/artery disease, and can provide an additional confirmation of either heart disease or vulnerability to plaque rupture in the subject analyzed in the method taught by Adourian et al. With regards to claims 29-30, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to treat the subject analyzed in the method taught by Adourian et al with a behavioral modification since such behavioral modifications, such as lifestyle changes (i.e. diet and exercise), are known to provide health benefits to a subject diagnosed with heart disease, and can reduce the harmful affects of heart disease without having to use drugs.
10.	Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
	The previous objections to the disclosure made in the last Office action mailed on December 17, 2021 have been withdrawn in view of the amendments made to the specification. The previous rejections of the claims made under 35 USC 112, second paragraph in the last Office action have also been withdrawn in view of the amendments made to the claims. The previous rejection of the claims under 35 USC 101 has also been withdrawn in view of the amendments made to the claims and Applicants’ persuasive arguments. The claims now recite a practical application of the judicial exception recited (i.e. the natural correlation between the measured lipid analytes and either vulnerability to plaque rupture or heart disease) since the claims recite a specific and particular treatment of the subject with a lipid-lowering treatment, such as the administration of a statin to the subject. 
As noted above, new claims 35-40 are withdrawn from consideration as being directed to a non-elected invention since Applicants have received an action on the merits for the originally presented invention (claims 1-4, 13-16, 22 and 27-34). See 37 CFR 1.142(b) and MPEP § 821.03. It is also noted that the amended claims 1-4, 13-16, 22 and 27-34 are now rejected on the grounds of nonstatutory double patenting over claims in each of U.S. Patent nos. 9,110,086 and 9,255,935, and under 35 USC 103 as being obvious over Adourian et al in view of Serebruany for the reasons set forth above. These new rejections of the claims are necessitated by the amendments made to the claims which now recite measuring the levels of any at least two lipid analytes listed in Table 1 of the specification and recite treating the subject in the method with a lipid-lowering treatment. Because these new rejections are necessitated by the amendments made to the claims, this Office action is being made FINAL.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 22, 2022